Name: 2007/382/EC: Commission Decision of 29 May 2007 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2007 under Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council (notified under document number C(2007) 2107)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  deterioration of the environment;  marketing;  competition;  international trade
 Date Published: 2007-06-05

 5.6.2007 EN Official Journal of the European Union L 142/12 COMMISSION DECISION of 29 May 2007 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2007 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2007) 2107) (Only the Bulgarian, Dutch, English, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian and Spanish texts are authentic) (2007/382/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular to Article 7 thereof, Whereas: (1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto. (2) Article 4(2)(i)(d) of Regulation (EC) No 2037/2000 prohibits each producer and importer placing any methyl bromide on the market or using any for their own account after 31 December 2004. Article 4(4)(i)(b) of Regulation (EC) No 2037/2000 allows a derogation from this prohibition if methyl bromide is used to meet the licensed requests for critical uses of those users identified as described in Article 3(2)(ii) of that Regulation. The quantity of methyl bromide licensed for critical uses for the period 1 January to 31 December 2007 will be published in a separate Commission decision. (3) Article 4(2)(iii) of Regulation (EC) No 2037/2000 allows a derogation from Article 4(2)(i)(d) if methyl bromide is imported or produced for quarantine and pre-shipment (QPS) applications. The amount of methyl bromide that can be imported or produced for these purposes in 2007 must not exceed the average of the calculated level of methyl bromide which a producer or importer placed on the market or used for its own account for QPS in the years 1996, 1997 and 1998. (4) Article 4(4)(i) of Regulation (EC) No 2037/2000 allows a derogation from Article 4(2) if methyl bromide is imported for destruction or if it is imported for feedstock use. (5) Article 4(3)(i)(e) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2007. (6) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer (2) and has thereby received declarations on intended imports in 2007. (7) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2007/195/EC of 27 March 2007 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the Parliament and of the Council (3). (8) For the purpose of ensuring that operators and companies benefit from allocated import quotas in due time and thereby ensure the necessary continuity of their operations, it is appropriate that this Decision should apply from 1 January 2007. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and Group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2007 from sources outside the Community shall be 6 323 800 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of Group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2007 from sources outside the Community shall be 9 849 000 ODP kilograms. 3. The quantity of controlled substances of Group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2007 from sources outside the Community shall be 1 341 330 ODP kilograms. 4. The quantity of controlled substances of Group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2007 from sources outside the Community shall be 400 060 ODP kilograms. 5. The quantity of controlled substances of Group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2007 from sources outside the Community for quarantine and pre-shipment uses, for feedstock and destruction shall be 1 545 646 ODP kilograms. 6. The quantity of controlled substances of Group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 for feedstock which may be released for free circulation in the Community in 2007 from sources outside the Community shall be 73 ODP kilograms. 7. The quantity of controlled substances of Group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2007 from sources outside the Community shall be 2 811 286,639 ODP kilograms. 8. The quantity of controlled substances of Group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2007 from sources outside the Community shall be 156 012 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex I. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex II. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex III. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex IV. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex V. 6. The allocation of import quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex VI. 7. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex VII. 8. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2007 shall be for the purposes indicated and to the companies indicated in Annex VIII. 9. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2007 shall be as set out in Annex IX. Article 3 This Decision shall apply from 1 January 2007 and shall expire on 31 December 2007. Article 4 This Decision is addressed to the following undertakings: Agropest S.A. ul. GÃ ³rnicza 12/14 91-765 Ã Ã ³dÃ º Polska Albemarle Chemicals Ã tang de la Gaffette Boulevard Maritime, BP 28 F-13521 Port-de-Bouc Albemarle Europe Parc Scientifique Einstein Rue du Bosquet 9 B-1348 Louvain-la-Neuve Alcobre SA Luis I, Nave 6-B PolÃ ­gono industrial Vallecas E-28031 Madrid Ã Ã »Ã Ã ± Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ¬ Ã Ã Ã Ã ´Ã ¹Ã ± Ã .Ã .Ã .Ã . Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã Ã ¹Ã Ã Ã ¬Ã Ã µÃ Ã  73, GR-152 31 Ã §Ã ±Ã »Ã ¬Ã ½Ã ´Ã Ã ¹, Ã Ã ¸Ã ®Ã ½Ã ± Alfa Agricultural Supplies S.A. 73, Ethnikis Antistaseos str, GR-152 31 Halandri, Athens Arkema SA Cours Michelet  La DÃ ©fense 10 F-92091 Paris-La DÃ ©fense AGC Chemicals Europe World Trade Center Zuidplein 80 H-Tower, Level 9 1077 XV Amsterdam Nederland AT  Karlovo 56 A, General Kartzov str. Karlovo 4302 Bulgaria Avantec SA 26, avenue du Petit-Parc F-94683 Vincennes Blye Engineering Co Ltd Naxxar Road San Gwann SGN 07 Malta BaySystems Iberia Ctra. Vilaseca-La Pineda s/n E-43006 Tarragona Bromotirrena S.r.l Via Torino, 4 I-04022 Fondi (LT) Bang & Bonsomer 20/22  3 Jekaba str. Riga, LV-1050 Latvia Chemtura Ltd Tenax Road, Trafford Park Manchester M17 1WT United Kingdom Calorie Fluor SA 503, rue HÃ ©lÃ ¨ne-Boucher ZI Buc  BP 33 F-78534 Buc Cedex CaraÃ ¯bes froid SARL BP 6033 Ste ThÃ ©rÃ ¨se, route du Lamentin F-97219 Fort-de-France Commissariat Ã lÃ ©nergie atomique BP 12 F-91680 BruyÃ ¨res le ChÃ ¢tel Desautel SAS Parc dentreprises  BP 9 F-01121 Montluel Cedex DuPont de Nemours (Nederland) bv Baanhoekweg 22 3313 LA Dordrecht Nederland Dyneon GmbH D-84504 Burgkirchen Dow Deutschland Buetzflether Sand D-21683 Stade Etis d.o.o. TrÃ ¾aÃ ¡ka 333 SI-1000 Ljubljana Empor d.o.o. LeskoÃ ¡kova 9a SI-1000 Ljubljana Eurobrom bv PO Box 465 1000 AL Amsterdam Nederland Freolitus CentrinÃ  g. 1D LT-54464 RamuÃ iai, Kauno raj. Lietuva Fenner-Dunlop bv Oliemolenstraat 2 Drachten Nederland Fujifilm Electronic Materials Europe Keetberglaan 1A Haven 1061 B-2070 Zwijndrecht G.A.L Cycle-Air Ltd Ã £Ã ¹Ã ½Ã ÃÃ ·Ã  3, Ã £Ã Ã Ã Ã ²Ã ¿Ã »Ã ¿Ã  Ã ¤.Ã. 28385, Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã Ã ÃÃ Ã ¿Ã  G.A.L Cycle-Air Ltd 3, Sinopis Str., Strovolos P.O. Box 28385, Nicosia Cyprus Galco SA Avenue Carton de Wiart 79 B-1090 Bruxelles Galex SA BP 128 F-13321 Marseille Cedex 16 Harp International Ltd. Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe bv Laarderhoogtweg 18 1101 EA Amsterdam Nederland Hovione Farmaciencia SA Sete Casas P-2674-506 Loures Portugal Ineos Fluor Ltd PO Box 13, The Heath Runcorn, Cheshire WA7 4QF United Kingdom Laboratorios Miret SA (Lamirsa) GÃ ©minis 4 PolÃ ­gono industrial Can Parellada E-08228 Les Fonts de Terrassa (Barcelona) Linde Gaz Polska Sp. z o.o. al. Jana PawÃ a II 41a 31-864 KrakÃ ³w Polska Matero Ltd Ã ¤.Ã. 51744 3508 Ã Ã µÃ ¼Ã µÃ Ã Ã  Ã Ã ÃÃ Ã ¿Ã  Matero Ltd P.O. Box 51744 3508 Limassol Cyprus Mebrom nv Assenedestraat 4 B-9940 Rieme Ertvelde Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ± Ã ¦Ã Ã Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ¹ÃÃ ±Ã Ã ¼Ã ¬Ã Ã Ã ½ Ã .Ã . Ã Ã Ã ³Ã ¿Ã Ã Ã ¬Ã Ã ¹Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  Ã ¤.Ã. 101 83 GR-541 10 ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ · Phosphoric Fertilizers Industry S.A. Thessaloniki Plant P.O. Box 10183 GR-541 10 Thessaloniki PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 80-392 GdaÃ sk Polska P.U.P.H. SOLFUM Sp. z o.o. ul. ZiemiaÃ ska 21 PL-95-070 RÃ bieÃ  AB Refrigerant Products Ltd. Banyard Road Portbury West Bristol BS20 7XH United Kingdom Rhodia UK Ltd PO Box 46 St Andrews Road, Avonmouth Bristol BS11 9YF United Kingdom Sigma Aldrich Chimie SARL 80, rue de Luzais LIsle dAbeau Chesnes F-38297 St Quentin Fallavier Sigma Aldrich Logistik GmbH RiedstraÃ e 2 D-89555 Steinheim SJB Chemical Products bv Slagveld 15 3230 AG Brielle Nederland Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Organics GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Solexis S.p.A. Viale Lombardia, 20 I-20021 Bollate (MI) Syngenta Crop Protection Surrey Research Park 30 Priestly Road, Guidford Surrey GU2 7YH United Kingdom Synthesia EspaÃ ±ola SA Conde Borrell, 62 E-08015 Barcelona Tazzetti Fluids S.r.l. Corso Europa, 600/a I-10088 Volpiano (TO) Vrec-Co Import-Export Kft. H-6763 Szatymaz Kossuth u. 12. MagyarorszÃ ¡g Wigmors ul. Irysowa 5 51-117 WrocÃ aw Polska Wilhelmsen Maritime Service AS Wilhelmbarentstraat 50 3165 AB Rotterdam/Albrandswaard Nederland Veolia Environmental Services Ltd. Bridges Road, Ellesmere Port, South Wirrel Cheshire CH65 4EQ, United Kingdom Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. H-6000 KecskemÃ ©t TatÃ ¡r sor 18. MagyarorszÃ ¡g Solquimia Iberia SL MÃ ©xico, 9 PolÃ ­gono industrial CentrovÃ ­a E-50196 La Muela (Zaragoza) Done at Brussels, 29 May 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 171, 22.7.2006, p. 27. (3) OJ L 88, 29.3.2007, p. 51. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2007. Company Galex S.A. (FR) Honeywell Fluorine Products Europe (NL) Solvay Fluor GmbH (DE) Solvay Solexis SpA (IT) Syngenta Crop Protection (UK) Tazzetti Fluids S.r.l. (IT) Veolia Environmental Services Ltd (UK) Wilhelmsen Maritime Service AS (NL) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for critical uses and for destruction during the period 1 January to 31 December 2007. Company Commissariat Ã l'Energie Atomique (FR) Desautel SAS (FR) Galex S.A. (FR) Poz Pliszka (PL) Veolia Environmental Services Ltd (UK) Wilhelmsen Maritime Service AS (NL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2007. Company Dow Deutschland (DE) Fenner-Dunlop b.v. (NL) Phosphoric Fertilizers Industry (EL) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2007. Company Arkema SA (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2007. Company AT-KARLOVO (BG) Agropest S.A. (PL) Albemarle Chemicals (FR) Albemarle Europe (BE) Alfa Agricultural Supplies S.A. (EL) Bang & Bonsomer (LV) Bromotirrena S.r.l. (IT) Chemtura Ltd (UK) Eurobrom B.V. (NL) Mebrom N.V. (BE) PUPH SOLFUM Sp. z o.o (PL) Sigma Aldrich Logistik (DE) Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. (HU) Veolia Environmental Services Ltd (UK) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses for the period 1 January to 31 December 2007. Company Hovione Farmaciencia SA (PT) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Commission Decision 2007/195/EC and for feedstock uses, process agents, for reclamation, for destruction and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2007. Producer Arkema SA (FR) DuPont de Nemours (Nederland) B.V. (NL) Honeywell Fluorine Products Europe B.V. (NL) Ineos Fluor Ltd (UK) Phosphoric Fertilizers Industry S.A. (EL) Rhodia UK Ltd (UK) Solvay Fluor GmbH (DE) Solvay Organics GmbH (DE) Solvay Solexis SpA (IT) Importer Alcobre S.A. (ES) AGC Chemicals Europe (NL) Avantec S.A. (FR) Bay Systems Iberia (ES) Blye Engineering Co Ltd (MT) Calorie Fluor S.A. (FR) CaraÃ ¯bes Froid SARL (FR) Dyneon GmbH (DE) Empor d.o.o. (SI) Etis d.o.o. (SI) Freolitus (LT) Galco S.A. (BE) G.AL. Cycle Air Ltd (CY) Harp International Ltd (UK) Linde Gaz Polska Sp. Z o.o (PL) Matero Ltd (CY) Mebrom NV (BE) Refrigerant Products Ltd. (UK) SJB Chemical Products B.V. (NL) Sigma Aldrich Chimie SARL (FR) Solquimia Iberia, S.L. (ES) Synthesia EspaÃ ±ola s.a. (ES) Tazzetti Fluids S.r.l. (IT) Vrec-Co Export-Import Kft. (HU) Wigmors (PL) Wilhelmesen Maritime Service AS (NL) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2007. Company Albemarle Europe (BE) Eurobrom B.V. (NL) Laboratorios Miret S.A. (LAMIRSA) (ES) Sigma Aldrich Logistik GmbH (DE) ANNEX IX (This Annex is not published because it contains confidential commercial information).